Case 1:20-cv-00011-TSK-MJA Document 56 Filed 03/31/21 Page 1 of 3 PageID #: 221



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                CLARKSBURG

 MICHAEL MURPHY,

             Plaintiff,

 v.                                         Civ. Action No. 1:20-CV-11
                                                       (Kleeh)

 JASON DAVIS,
 President of Enhanced Recovery
 Company, LLC,

             Defendant.


        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]

       On January 13, 2020, the pro se Plaintiff, Michael Murphy

 (“Plaintiff”), filed a Complaint alleging violations of the Fair

 Debt Collections Practices Act (“FDCPA”) against Defendant Jason

 Davis (“Defendant”). Compl., ECF No. 1. On May 26, 2020, Defendant

 filed a Motion to Dismiss for Lack of Personal Jurisdiction. [ECF

 No. 28]. Plaintiff filed a response in opposition to the Motion,

 and Defendant filed his reply brief. [ECF Nos. 42, 43].

       Pursuant to 28 U.S.C. § 636 and the local rules, the Court

 referred the action to United States Magistrate Judge Michael J.

 Aloi for initial review. On January 5, 2021, the Magistrate Judge

 entered   a   Report     and   Recommendation   (“R&R”)    [ECF   No.   46],

 recommending that the Court grant the Motion to Dismiss [ECF No.

 28] and that Plaintiff’s Complaint be dismissed without prejudice.

       The R&R also informed the parties regarding their right to
Case 1:20-cv-00011-TSK-MJA Document 56 Filed 03/31/21 Page 2 of 3 PageID #: 222
 MURPHY V. DAVIS                                                       1:20-CV-11

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]

 file specific written objections to the magistrate judge’s report

 and recommendation. Under Local Rule 12 of the Local Rules of

 Prisoner Litigation Procedure of the Northern District of West

 Virginia,      “[a]ny      party    may    object     to   a    magistrate    judge’s

 recommended disposition by filing and serving written objections

 within fourteen (14) calendar days after being served with a copy

 of the magistrate judge’s recommended disposition.” LR PL P 12.

 Therefore, parties had fourteen (14) calendar days from the date

 of   service    of   the    R&R    to     file    “specific    written   objections,

 identifying the portions of the Report and Recommendation to which

 objection is made, and the basis of such objection.” The R&R

 further     warned      them      that    the     “[f]ailure     to    file   written

 objections . . . shall constitute a waiver of de novo review by

 the District Court and a waiver of appellate review by the Circuit

 Court of Appeals.” The docket reflects that Plaintiff accepted

 service of the R&R on September 14, 2020. [ECF No. 47]. To date,

 no objections to the R&R have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

 de novo only the portions to which an objection has been timely

 made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

 without      explanation,           any      of      the       magistrate     judge’s

 recommendations” to which there are no objections. Dellarcirprete

 v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing


                                              2
Case 1:20-cv-00011-TSK-MJA Document 56 Filed 03/31/21 Page 3 of 3 PageID #: 223
 MURPHY V. DAVIS                                            1:20-CV-11

        ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 46]

 Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will

 uphold portions of a recommendation to which no objection has been

 made unless they are clearly erroneous. See Diamond v. Colonial

 Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Because   no   party   has   objected,   the   Court   is   under   no

 obligation to conduct a de novo review. Accordingly, the Court

 reviewed the R&R for clear error. Upon careful review, and finding

 no clear error, the Court ADOPTS the R&R [ECF No. 46]. The Motion

 to Dismiss is GRANTED [ECF No. 28] and the Complaint is DISMISSED

 WITHOUT PREJUDICE. Plaintiff’s “Motion to Stop Collection of Fees

 and to Reimburse Collected Fees” is DENIED AS MOOT. [ECF No. 48].

       The Court DIRECTS the Clerk to enter judgment in favor of the

 Defendant as it relates to the remaining claims.          The Court ORDERS

 that this action be DISMISSED WITHOUT PREJUDICE and STRICKEN from

 the docket.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record via electronic means and to the pro se Plaintiff

 via certified mail, return receipt requested.

       DATED: March 31, 2021


                                          /s/ Thomas S. Kleeh
                                          THOMAS S. KLEEH
                                          UNITED STATES DISTRICT JUDGE



                                      3
